Motion for leave to serve by alternative means granted 1/27/2021. The Court
directs documents to be attached rather than linked.
s/ James S. Gwin
JAMES S. GWIN                      UNITED STATES DISTRICT COURT
UNITED STATES                       NORTHERN DISTRICT OF OHIO
DISTRICT JUDGE                            EASTERN DIVISION

        Eleven 10 LLC,                          )         Case No. 1:18-cv-2318-JG
                                                )
              Plaintiff,                        )
                                                )         Judge James S. Gwin
                      vs.                       )
                                                )
        Zhongshan Mai Bu Mould Co., Ltd. et al. )
                                                )
                      Defendants.               )

                     Eleven 10 LLC’s Motion for Leave to Serve by Alternative Means

                 In accordance with Federal Rule of Civil Procedure 4(f)(3), plaintiff Eleven 10, LLC

       moves for leave to serve defendant Zhongshan Mai Bu Mould Co., Ltd., dba FMA, (“FMA”)

       by alternative means, namely through Facebook Messenger (via @fmaairsoft) and FMA

       website’s “Contact Us” form at fma.hk/contact_us.php.

                 The reasons for granting this motion are more fully explained in the attached

       memorandum in support, which is attached and incorporated here by reference.


                                                       Respectfully submitted,

        Dated: October 9, 2020                           s/ Matthew J. Cavanagh
                                                       Matthew J. Cavanagh (OH 0079522)
                                                       MCDONALD HOPKINS LLC
                                                       600 Superior Avenue, East, Ste. 2100
                                                       Cleveland, Ohio 44114
                                                       t 216.348.5400 │ f 216.348.5474
                                                       mcavanagh@mcdonaldhopkins.com

                                                       Counsel for Eleven 10 LLC




       {9152263: }
